Pratt, J.
It is entirely clear that the covenant was executed by defendant with the intent to make the bond and mortgage valid securities in the hands of the plaintiff.
We think he succeeded in the effort, and that he is estopped from any defense.
The bond and mortgage were assigned in pursuance of the agreement of defendant who.cannot expect the court to relieve him from the consequences of his act.
All the circumstances corroborate the plaintiff, and the judgment of the special term should be affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.